Ingraham, P. J.
An. attachment was issued against the testator of the defendant, and served. On the day of issuing the attachment, the defendant, residing in another State, died.
Subsequently his executor appeared and defended the action, and judgment was recovered against him.
A motion is now made to set aside the attachment on account of the death of the debtor.
I. The action was commenced by the allowance of the attachment, so far as to allow the operation of the 121st section of the Code, which provides that no action shall abate by the death of the party, &c. Upon his death, the executor was substituted in his place, and his voluntary appearance in the action operated as a continuance of it, and was equivalent to any other service of summons.
II. By the 139th section of the Code, the allowance of the provisional remedy gave the Court jurisdiction just as effectually as if the summons had been personally served, and, also, control of all subsequent proceedings. The plaintiff, by the allowance of the provisional remedy, acquired a right in the property attached, which could not be defeated by the death of the debtor, if the action survived, and the court had power to continue it against the representative. This was held in Moore *248a. Thayer (10 Barb., 258; S. C., 6 How. Pr., 47; 3 Code R., 176).
II. Motion by plaintiff for leave to issue execution.
At the same time with the hearing of the foregoing motion was heard a motion on behalf of the plaintiff for leave to issue execution. It appeared that the plaintiff had previously applied to the surrogate of New York for this leave, but his application was denied.
Fine óa GMttmden, for the motion.
Phelps da Fnevals, opposed.
I. The surrogate is the proper officer to issue executions against the executor, and if he has erred, plaintiff’s remedy is by appeal from his decision. (2 Rev. Stat., 116.)
II. An execution will not protect the executor from responsibility and personal loss. If issued, it is conclusive as to the amount in the executor’s hands, and if the property at forced sale fails to satisfy the judgment, the executor will be asked to respond personally.
The motion to set aside the attachment must be denied.
Ingraham, P. J.
In this case, after an attachment was issued against the defendant’s testator as a non-resident debtor, he died. The executor appeared and conducted the defence, and judgment was rendered against him.
The plaintiff now moves for leave to issue execution.
It is contended that the provisions of law require that on the recovery of a judgment against executors, payment is to be decreed by the surrogate in the course of distribution, and that he only can order execution to be issued. This is so in actions brought against executors, and is intended to guard against an improper priority and against exposing the executors unnecessarily to costs. But in such cases the statute also provides for an application to the executors to refer, and makes them liable to costs if they unreasonably refuse such a reference. No such proceeding can take place where th.e action is commenced against the testator in the first instance.
*249I have held in this case, in a motion decided at this term, that the court acquired jurisdiction of the matter on issuing the attachment. This was held also in Moore a. Thayer (10 Barb., 258; S. C., 6 How. Pr., 47; 3 Code R., 176). In Burckhardt a. Sanford (7 How. Pr., 329), it is said, that by the allowance of the provisional remedy the plaintiff had acquired a lien upon the defendant’s property, which would become complete to the amount of his judgment, provided he recovered, &c.
Having such a lien upon the property, and the suit having been thereby so far commenced that it did not abate by the death of the defendant, but must be continued against the representatives of the deceased, it necessarily follows that the action must proceed, irrespective of those provisions of law as to suits against executors, &c., to which I have before referred.
It appeals, also, from the provisions of the Code, that this lien acquired by the attachment can only be realized and made available by an execution—except as to the proceeds of perishable property (§ 237); and on receipt of the execution, the sheriff is directed to proceed to sell under the execution so much of the attached property as may be necessary. The execution, it will be seen, is but a continuance of the attachment, by which the attached property is to be converted into money and applied to the payment of the plaintiff’s claim. It seems, therefore, to be necessary that an execution should be issued for the benefit of both .parties, to secure the application of the attached property to the payment of the debt for which it has been made liable.
Nor do I think such an order must be made by the surrogate. The cases in which the surrogate has control are cases in which the surrogate is to call the executor to account, to ascertain if he has in his hands assets applicable to the payment of the plaintiff’s claim, and then only in cases in which a trial has been had on the merits. Such is not necessary here. (People a. Mayor’s Court, 9 Wend., 486.)
The 237th section of the Code contemplates the satisfaction of the judgment out of the attached property, and in no other way. For this purpose, the warrant of attachment has no limit as to time within which it may be executed, but is continued in force, and is not to be returned until the same shall be fully executed.
*250The issuing of the execution, therefore, is for the purpose of completing, by a sale, the application of the attached property, and. is in no way connected with the inquiry which the surrogate would make as to assets in the hands of the executors.
The provision, also, in the 139th section, that in actions commenced by the allowance of a provisional remedy, the court is deemed to have jurisdiction, and to have control of all subsequent proceedings, seems to vest in the court the control of the execution and the power to allow it to be issued.
But while granting leave to issue the execution, I am of the opinion that the plaintiff should be required to limit its operation to the property held under the attachment. This can be done by an indorsement on it directing the sheriff only to enforce it against the property upon which the attachment is a lien. With this direction, all of the objections made by the defendant will remain without being interfered with, and the attached property be applied to the payment of the plaintiff’s claim.
The questions raised on this motion, and the cross-motion in this case, are novel; but I see no other way to carry out the intent of the Code. The attachment remains in force, notwithstanding the death of the defendant; the revival of the action by the appearance of the executor enables the plaintiff to obtain his judgment. Payment of such judgment out of the attached property can only be obtained through an execution by which the attached property is to be sold. The executor refuses to include the property levied on under the attachment as assets, and if he did, the sheriff could not deliver to him the property. Unless the execution is ordered by the court, there is no person to dispose of the property or apply it to the benefit of the estate of the deceased, and it would remain in the condition it is now in without limit.
Such a state of things could not with propriety exist.
I think the motion for leave to issue the execution must be granted, with the limitation suggested in the opinion.